Citation Nr: 1537226	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  06-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of a duodenal ulcer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 






INTRODUCTION

The Veteran had active service from October 1973 to March 1974. 

This matter is on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

On his initial August 2006 VA Form 9, the Veteran requested a Board hearing.  However, in September 2006, he filed an additional Form 9, indicating that he did not want to testify before a Veterans Law Judge (VLJ).  As such, his prior request is deemed withdrawn.  38 C.F.R. § 20.704 (e) (2015).

The Board remanded the issue on appeal in August 2010, October 2012, and May 2013, for additional development.  In April 2014, the Board denied the Veteran's claim based, in part, on a December 2013 VA examination report.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A November 2014 Order granted the parties' Joint Motion for Remand (JMR) which found that the Board had erred in its April 2014 decision by not ensuring compliance with its May 2013 Remand.  In February 2015, the Board remanded this matter to comply with the November 2014 Court order and ensure substantial compliance with the Board's remand directives.  The matter is again before the Board.  

While the Board regrets the additional delay, unfortunately, there still has not been substantial compliance with the prior remand directives.  Therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand orders).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As noted above, the November 2014 Order granted a JMR which found that the Board, in making its April 2014 decision, erred by not ensuring compliance with its May 2013 Remand.  Specifically, the JMR found that the December 2013 VA examination report did not substantially comply with the May 2013 remand directives because the examiner failed to comment on the presence or absence of standard ulcer therapy, vomiting, hematemesis, melena, manifestations of anemia, and weight loss and failed to address the functional impact of the Veteran's duodenal ulcer, or residuals thereof.  

Accordingly, in February 2015, the Board remanded this matter to provide the Veteran an VA examination and directed the examiner to specifically comment on: (1) the absence or presence of: standard ulcer therapy, vomiting, hematemesis, melena, manifestations of anemia, and weight loss; (2) the impairment of the Veteran's health caused by his service-connected gastric ulcer; and (3) the impact, if any, the Veteran's ulcer had on his occupational functioning. 

The Veteran was afforded a VA examination in April 2015.  While the examiner noted that the Veteran had abdominal pain, nausea, vomiting, burping, and flatus, the examiner did not indicate whether the Veteran had hematemesis, melena, manifestations of anemia, and weight loss.  The Board acknowledges that the examiner noted that a March 2015 esophagogastroduodenoscopy (EGD) revealed that the Veteran's ulcer had healed and opined that the Veteran's gastrointestinal symptoms noted in the examination report were due to his mild antral gastritis and air swallowing, not his healed ulcer.  Notwithstanding the fact that the April 2015 examination report indicated that the Veteran's ulcer had healed, the examination report does not substantially comply with the Court's directive to provide the Veteran a VA examination or opinion addressing the absence or presence of hematemesis, melena, manifestations of anemia, and weight loss.  

Additionally, given the long pendency of the appeal and the fact that the April 2015 examiner indicated that the Veteran's ulcer has healed, the Board finds the examiner should offer a retrospective opinion evaluating the severity of the Veteran's ulcer disability throughout the pendency of the appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (finding that VA's duty to assist may include a need to obtain a "retrospective medical opinion" to ascertain past severity of disability where a rating must be assigned for a long-ago period and insufficient evidence is presented.).  In doing so, the examiner must specifically comment on: (1) the absence or presence of: standard ulcer therapy, vomiting, hematemesis, melena, manifestations of anemia, and weight loss throughout the appeal period; (2) the any impairment of the Veteran's health throughout the appeal period caused by his service-connected gastric ulcer; and (3) the impact, if any, the Veteran's ulcer had on his occupational functioning during the appeal period, prior to his retirement. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from April 2015 to the present.

2.  Then, schedule the Veteran for an additional VA examination to determine the severity of his service-connected duodenal ulcer, or any residuals thereof.  All necessary tests and studies should be performed and all findings must be reported in detail. 

The claims folder and any other pertinent records must be made available to the examiner.  

a.  The examiner must specifically comment on the absence or presence of the following throughout the pendency of the appeal: standard ulcer therapy, vomiting, hematemesis, melena, manifestations of anemia, and weight loss. 

b.  The examiner must specifically comment on the impairment of the Veteran's health due to his service-connected gastric ulcer throughout the pendency of the claim, to include the number of incapacitating episodes, if any, per year, and the duration of the episodes. 

c.  The examiner must specifically discuss what impact, if any, the duodenal ulcer has on the Veteran's occupational ability. The Board notes that the Veteran is currently retired.  Accordingly, the examiner should comment on the functional impact the Veteran experienced when the Veteran was employed.

In providing the above requested opinions, the examiner should provide a complete rationale for all opinions or conclusions. 

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  The AOJ/RO must review the above-requested development and ensure that the instructions have been complied with.  If the instructions have not been substantially complied with, the AOJ/RO must take undertake all necessary corrective actions prior to returning the case to the Board.

5.  Finally, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and an opportunity to respond.  Then return the matter to the Board as warranted. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




